Citation Nr: 1758973	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-48 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to service-connected disabilities and/or herbicide agent exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities and/or herbicide agent exposure.  

3.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities and/or herbicide agent exposure.  

4.  Entitlement to service connection for a prostate condition, to include as secondary to service-connected disabilities and/or herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) using videoconference facilities.  A hearing transcript has been associated with the record.  

This matter was last before the Board in February 2016 when the Board remanded for additional development.  The RO has returned the matter to the Board for appellate review.  

The issues of entitlement to service connection for hypertension and prostate condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's restless leg syndrome is not related to active service, or to exposure to herbicide agents, or secondary to a service-connected disability.  

2.  The Veteran's migraine headache condition is not related to active service, or to exposure to herbicide agents, or secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309, 3.310 (2017).  

2.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its February 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that certain diseases associated with exposure to herbicide agents, to include prostate cancer, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  See 38 C.F.R. § 3.309 (e). Furthermore, Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  While the Veteran served on active duty in Vietnam during the proscribed time period for consideration of service connection on presumptive basis based on in-service exposure to herbicide agents, the Board observes that neither restless leg syndrome nor migraine headaches are disabilities for which the regulation provides a presumptive basis for the grant of service connection based on herbicide agent exposure.  Nevertheless, the Board must consider whether the evidence in this particular case demonstrates a connection between the Veteran's restless leg syndrome and/or headaches and these herbicide agents irrespective of the fact that these disabilities are not listed as one of the conditions that is presumed to be due to exposure to herbicide agents.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

      a.  Restless Legs Syndrome 

The Veteran contends that his restless legs syndrome developed during active service in Vietnam, possibly due to exposure to herbicide agents.  

In order to establish presumptive service connection as a chronic disease, an organic disease of the nervous system (such as restless legs syndrome) must manifest itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  VA regulation specifies that for presumptive service connection based on the one-year presumption, the factual basis may be established by medical evidence, competent lay evidence, or both.  See 38 C.F.R. § 3.307(b).  

On the issue of the one-year presumption for chronic diseases, the Board finds it worthy to note that although the listed "chronic" diseases include "other organic diseases of the nervous system," there is not evidence restless leg syndrome constitutes an organic disease of the nervous system.  However, the Board will note that the medical diagnostic code for restless legs (ICD-9 333.99) is listed under "Hereditary and Degenerative Diseases of the Central Nervous System (330-337)," whereas, periodic limb movement disorder (ICD-9 327.51) is listed under "Organic Sleep Related Movement Disorders."  

The Veteran's service treatment records (STRs) do not contain treatment for or complaints of restless legs syndrome or related symptoms.  The Veteran's records do not contain a service exit examination, and the Veteran contended at his June 2014 hearing that he did not undergo a medical examination at separation from active service.  

Post-service, the April 2009 VA examination notes that onset for the Veteran's restless legs syndrome was 1989.  The Veteran's remaining VA treatment records are mostly silent for complaints related to restless legs syndrome.  There are notes in February 2007 and August 2007 documenting complaints related to RLS.  The Veteran does have a current diagnosis of restless legs syndrome, and takes prescription medication for this condition.  Thus the first element for service connection is fulfilled.  

The Veteran claimed at his June 2014 hearing that the symptoms of restless legs syndrome began in active service, about three or four months after starting active duty.  He contended he never went to sick call for the symptoms because people only went to sick call in Vietnam if "you were bleeding."  The Veteran contends that not too long after returning from Vietnam, he sought treatment, but he had to wait because he did not have medical insurance right away.  The Veteran testified at his hearing that he was in contact with Agent Orange, Agent Blue, and Agent White, in 55 gallon drums, during active service in Vietnam.  The Veteran stated that he does not have a doctor who has connected the restless legs syndrome with the Veteran's time in service or a service-connected disability.  

At the January 2015 VA examination for restless legs syndrome, the Veteran stated that his symptoms began around 1975 or 1976, and have progressed since.  

A March 2016 VA addendum opinion to the January 2015 VA examination stated that the Veteran's RLS was less likely than not related to service, to include exposure to herbicide agents, and less likely than not aggravated by service-connected conditions.  The examiner's rationale was that the Veteran's RLS symptoms did not begin until many years after service and that if connected to service as a chronic condition or the result of exposure to herbicides, then the condition should have manifested during or just after active service.  The examiner noted that RLS is often idiopathic, meaning there is no exact etiology, and is not associated with the Veteran's other service-connected disabilities to include PTSD, diabetes, tinnitus, right knee scar, and hearing loss.  

The Board has not overlooked the Veteran's lay statements with respect to the Veteran's claim.  The Veteran claimed in the June 2014 hearing that he developed restless legs syndrome in Vietnam during active service, but the VA examination from April 2009 reported that the Veteran's symptoms began around 1989 and the treatment records do not support that the symptoms began in or near active service.  While the Veteran is competent to describe symptoms related to restless legs syndrome, whether the Veteran's RLS relates to his service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his RLS relates to service, either directly, or due to herbicide exposure, or as a secondary result of service-connected conditions, do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

In summary, the treatment records do not support the Veteran's contentions that his symptoms began in or shortly after service, or manifested to a degree warranting a 10 percent disability rating within one year of separation from service.  The medical opinions provided do not support that restless legs syndrome is directly related to service, or a result of exposure to herbicide agents, or related to the Veteran's other service-connected disabilities.  These inconsistencies lend less credibility and thus less probative value to the Veteran's lay statements.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As the most probative and persuasive evidence is against finding that the Veteran's current restless legs syndrome is related to service, service connection is denied.  As the preponderance of the evidence is against the Veteran's restless legs syndrome claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      b.  Migraine headaches 

The Veteran contends that his migraine headaches developed during active service in Vietnam, possibly due to exposure to herbicide agents.  

The Veteran's STRs are silent for complaints of or treatment for headaches.  On a May 1972 medical examination for flight qualification the Veteran reported "no" on the history of medical issues to "frequent or severe headaches."  

VA treatment records are generally silent for complaints of or treatment for migraine headaches.  The Veteran does not currently take any prescription medication for migraines.  

The April 2009 VA general medical examination does not mention headaches as a diagnosed condition. 

The Veteran contended at his June 2014 hearing that the headaches began while he was in Vietnam on active duty.  He stated he did not seek treatment for headaches while on active duty, but he did seek treatment about six months after leaving active service.  The Veteran contended that he was told to take ibuprofen or other over the counter medication by a private treatment provider.  Because he was around a lot of loud noises such as explosions during service, the Veteran thinks his headaches are related to his active duty.  Headaches come about every other day according to the Veteran's hearing testimony and he can usually take over the counter medication to alleviate the pain if they are not migraines.  The Veteran stated at the hearing that migraines come once or twice a month, to include flashes of light and wavy lines, and that he does not have a prescription medication for this condition.  

At the January 2015 VA examination for headaches, the Veteran reported that his headaches began in 1975 or 1976 which was two or three years after separation from active service.  The Veteran reported he was treated by private physicians who told him to take ibuprofen.  The Veteran reported the headaches occur about every 3 to 4 months and include symptoms like flashes of light.  The Veteran reported taking over the counter medication when needed for headaches.  

The VA examiner opined in a March 2016 addendum opinion to the January 2015 VA examination that the Veteran's headaches were less likely than not related to active service, to include exposure to herbicide agents, and less likely than not caused or aggravated by his service-connected conditions.  The examiner stated that if related to herbicide exposure or other chronic condition developed in service that his headaches would have manifested during service or shortly after service and to occur more frequently.  

The Board has not overlooked the Veteran's lay statements with respect to the Veteran's migraine headaches claim.  The Veteran claimed in the June 2014 hearing that he developed migraine headaches in Vietnam during active service, but the VA examination from January 2015 reported that the Veteran's symptoms began around 1975 or 1976, and the treatment records do not support that the symptoms began in or near active service.  While the Veteran is competent to describe symptoms related to headaches, whether the Veteran's headaches relate to his service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his headaches relate to service, either directly, or due to herbicide exposure, or as a secondary result of service-connected conditions, do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

In summary, the treatment records do not support the Veteran's contentions that his headaches began in or shortly after service.  The medical opinions provided do not support that the Veteran's headaches are directly related to service, or a result of exposure to herbicide agents, or a result of aggravation by the Veteran's other service-connected disabilities.  The Veteran's statements also conflict with one another, for example, he claimed that his headaches started in service, but also that they started six months or a few years after service.  The Veteran told the examiner at the January 2015 VA examination that his headaches happen every 3 or 4 months, but at the June 2014 hearing the Veteran reported that his headaches came every other day, with migraines coming once or twice a month.  These inconsistencies lend less credibility and thus less probative value to the Veteran's statements.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As the most probative and persuasive evidence is against finding that the Veteran's current migraine headaches are related to service, service connection is denied.  As the preponderance of the evidence is against the Veteran's headaches claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected disabilities and/or herbicide agent exposure is denied.  

Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities and/or herbicide agent exposure is denied.  


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the Veteran's hypertension, the February 2016 Board remand directed the RO to obtain an addendum opinion which would reconcile the apparent diagnosis of hypertension in an April 2009 VA examination with the lack of reference to any hypertension diagnosis in the January 2015 VA examination.  The remand also requested an opinion on the probability that hypertension is related to service, to exposure to herbicides, or to other service-connected conditions.  

The RO obtained an addendum opinion dated March 2016 in which the examiner noted that the Veteran denied having hypertension, he does not take medication for hypertension, the medical records do not include a diagnosis of hypertension, and therefore the Veteran does not have hypertension, which is consistent with the January 2015 report.  

As the examiner who provided the March 2016 opinion made no reference to the apparent diagnosis made in the April 2009 VA examination, and thus did not provide any opinion on a potential relationship with active service, with herbicides, or with other service-connected conditions, the Board finds that the requirements of the February 2016 remand have not been substantially complied with per Stegall.  

As for the Veteran's prostate condition claim, the Veteran was afforded a VA examination in January 2015.  The examiner noted the Veteran has voiding dysfunction manifested as daytime voiding at intervals from 2 to 3 hours, and nighttime awakening to void of 3 to 4 times per night.  If service-connected, these symptoms would warrant a 20 percent rating on their own.  The examiner noted the etiology of the Veteran's voiding dysfunction to be "DM and enlarged prostate."  The Veteran is service-connected for diabetes mellitus (DM).  The examiner also noted the Veteran has obstruction symptoms.  The examiner noted the Veteran had an abnormal prostate, described as, "slightly enlarged benign consistency."  

Per the February 2016 Board remand, the examiner provided an addendum opinion.  The Board requested clarification as to whether the Veteran had a prostate condition diagnosis, with reference to the abnormal findings described in the January 2015 VA examination.  The Board then requested that the examiner opine on whether the Veteran's possible prostate condition was at least as likely as not related to service, to exposure to herbicides, or caused or aggravated by service-connected conditions, with specific reference to PTSD and diabetes.  The March 2016 addendum opinion stated that the Veteran's enlarged prostate was "natural progression with aging beginning in some males in their forties and fifties."  The examiner stated there was no known association with herbicide documented and that the Veteran's prostate enlargement is not associated with hypertension.  

As the March 2016 addendum opinion did not respond to the questions posed by the Board in the February 2016 remand, the RO requested another addendum opinion which was provided in July 2016.  The examiner noted that after a thorough search of the Veteran's records, there was no documentation of treatments or diagnoses of prostate conditions.  The examiner explained that in the January 2015 VA examination, the "slightly enlarged prostate-benign" was clinically classified as "benign prostatic hyperplasia" (BPH).  The examiner then stated that BPH is not caused by herbicides, but is a result of the male aging process.  As BPH is a condition for which Veterans may be service-connected, the examiner should have provided an opinion on whether it was at least as likely as not that the Veteran's BPH was caused or aggravated by the Veteran's service-connected conditions, specifically diabetes mellitus.  As the examiner noted on the January 2015 VA examination that both the Veteran's diabetes and enlarged prostate contribute to his voiding dysfunction, the examiner should provide an opinion on whether DM caused or aggravated the Veteran's BPH.  


Accordingly, the case is REMANDED for the following action:

1.  Associate any new treatment records into the Veteran's claims folder.  

2.  Obtain an additional addendum opinion for prostate condition for the January 2015 medical examination, preferably from the same examiner.  The Veteran's claims file, all service medical records, post-service medical treatment records, and the March 2016 and July 2016 addendum opinions, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address what the Veteran's current prostate diagnoses are.  

For any prostate diagnosis made, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service, to include exposure to herbicide agents;  

(b)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder is caused by, or aggravated by, the Veteran's other service-connected disabilities, with specific reference to diabetes mellitus and the notation in the January 2015 VA examination that both diabetes mellitus and enlarged prostate contribute to the Veteran's voiding dysfunction.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

(c)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder is caused by, or aggravated by, any treatment regimen and/or medications for the Veteran's other service-connected disabilities.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of prostate symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Obtain an additional addendum opinion for the January 2015 hypertension medical examination, preferably from the same examiner.  The Veteran's claims file, all service medical records, post-service medical treatment records, and the March 2016 addendum opinion, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address if the Veteran has a current hypertension condition and, if present, what it is.  

For any hypertension diagnosis made, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service, to include exposure to herbicide agents;  

(b)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder is caused by, or aggravated by, the Veteran's other service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

(c)  Whether the April 2009 VA general medical examiner who noted, "Diagnosis: Hypertension," made a diagnosis of hypertension.  If the examiner believes this was not a diagnosis, the examiner must give a rationale for such an opinion.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of hypertension symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

4.  After undertaking any necessary additional development, readjudicate the remaining issue(s) on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


